Citation Nr: 0200358	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  01-05 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for a panic disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals, right fourth finger injury.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel




INTRODUCTION

The veteran had periods of active duty from June 1978 to June 
1983 and from July 1984 to August 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision, which 
granted service connection for a panic disorder and for 
residuals, right fourth finger injury, with initial ratings 
of 30 percent and 10 percent respectively.

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991 & 
Supp. 2000), an appeal to the Board must be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished to the claimant.  
In essence, the following sequence is required: there must be 
a decision by the RO, the claimant must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the claimant, and finally the 
claimant, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (2001).  

The veteran filed a timely notice of disagreement in March 
2001 and a timely substantive appeal as to both the initial 
10 percent rating for residuals, right fourth finger injury, 
and the initial 30 percent rating for panic disorder.  In 
accordance with Fenderson v. West, 12 Vet. App. 119 (1999), 
the issues in this case have been rephrased to reflect that 
the veteran is appealing the initial evaluations assigned for 
his service-connected panic disorder and for his service-
connected residuals, right fourth finger injury.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  The veteran's service-connected residuals, right fourth 
finger injury, is currently productive of mild impairment of 
the finger, as manifested by subjective complaints of pain 
and weakness upon repetitive use.  The 4th 
metacarpophalangeal joint demonstrates degenerative changes.

4.  The veteran's service-connected panic disorder is 
manifested by symptoms two to three times per week, 
subjectively reported by the veteran.  He has active suicidal 
ideation.  The veteran has good immediate, recent, and remote 
memory.  He is oriented in all spheres.  His speech was 
normal.  His continuity of thought is goal oriented; his 
abstract ability and concentration are good.  His range of 
affect is broad.

5.  The veteran does not demonstrate flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; abstract 
thinking; or disturbances of motivation and mood.  He shows 
no evidence of hallucinations or delusional thinking.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 10 percent for residuals, right fourth finger 
injury, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.1-4.6, 4.20, 4.71a, 
Diagnostic Codes 5003, 5010, and 5227 (2001).

2.  The schedular criteria for an initial evaluation in 
excess of 30 percent for panic disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 4.130, Diagnostic Code 9412 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's residuals, right fourth finger injury, have 
been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(arthritis, degenerative), 5010 (arthritis, due to trauma), 
and 5227 (Finger, any other, ankylosis of).  

Under diagnostic codes 5003 and 5010, degenerative arthritis 
due to trauma will be rated on the basis of limitation of 
motion of the specific joint or joints involved.  When the 
limitation of motion of a specific joint or joints is 
noncompensable under the appropriate diagnostic code, 
however, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  

Under diagnostic code 5227, ankylosis is noncompensable 
unless it is extremely unfavorable.  In the case of extremely 
unfavorable ankylosis, disability will be rated as amputation 
under diagnostic codes 5152 and 5156.

The veteran's panic disorder has been evaluated under 
38 C.F.R. § 4.130, Diagnostic Code 9412 (Panic disorder 
and/or agoraphobia). 

Under diagnostic code 9412, when a mental condition has been 
diagnosed, but the symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication, the disability is 
noncompensable.  A 10 percent evaluation is warranted for 
occupational and social impairment due to mild or transient 
symptoms, which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or when symptoms are controlled by medication.

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is assigned for a total occupational 
and social impairment, due to such symptoms as: Gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2001).

Historically, the veteran's service medical records show a 
normal clinical evaluation of the upper extremities on 
enlistment examinations in March 1978 and April 1984.  The 
enlistment examinations and reports of medical history are 
also negative for any mental illness.  In September 1987, the 
veteran presented to sick call, complaining of right hand 
pain.  He stated that he had dropped a 12-pound generator on 
his hand from two feet in the air the night before, but did 
not go to the emergency room right away.  Physical 
examination revealed a one-centimeter (cm.) laceration on the 
second knuckle and a deformity at the site.  There was 
swelling and considerable tenderness and the veteran had a 
low-grade temperature.  X-rays of the right hand were taken 
and interpreted to show no fractures.  The diagnostic 
impression was cellulitis, right hand.  

The veteran was admitted for elevation and intravenous (IV) 
antibiotics.  After discharge from the hospital the veteran 
returned to the Orthopedic Clinic for dressing change.  Upon 
removal of the dressing, there was no evidence of decrease in 
inflammation and swelling of the right hand.  A local 
incision was made and drainage performed, yielding 
approximately two cubic cm. of thick, dark, purulent exudate 
with clots.  X-rays were taken again, but were interpreted to 
show no fractures, soft tissue densities, or dislocations.  
An initial white blood cell count of 18,000 returned to 
normal.  Four days after admission, a second incision, 
irrigation, and drainage surgery was performed due to 
continued inflammation.  He tolerated the procedure well.  
Infected synovial tissue of the right hand was found. Three 
days later, the veteran underwent a third incision and 
drainage of the right hand with a secondary closure, which he 
again tolerated well.  Discomfort decreased and there was no 
evidence of neurovascular defect noted.  The following day, 
the veteran was discharged to 30 days convalescent leave in a 
dressing with prescriptions for Tylox and Velosef.  

The veteran had full wound closure and was in physical 
therapy for range of motion and strengthening when he was re-
evaluated approximately three weeks after discharge.  A 
medical board was conducted in mid-October 1987.  The medical 
board concluded that the veteran was unable to return to full 
duty status, but with physical therapy a return to full duty 
status was anticipated within two to three months.  The 
medical board recommended six months of limited duty with 
monthly evaluations. 

The veteran requested an extension of his physical therapy in 
June 1988.  He continued to have difficulty fully extending 
his right ring finger.  In April 1993, the veteran complained 
of sharp pain in his right fourth digit.  Physical 
examination demonstrated full range of motion.  The 
assessment was "? Tendonitis vs. DJD" (degenerative joint 
disease).  In February 1999, the veteran presented, 
complaining of progressive pain in his right 4th 
metacarpophalangeal joint (MCP).  Physical examination showed 
a well healed dorsal incision on the right 4th MCP.  There was 
full range of motion and no deformity.  Neurovascular 
examination was within normal limits.  X-rays were 
interpreted to show that the joint space of the 4th MCP was 
slightly decreased and resorption of the radial condyle of 
the 4th MCP.  The assessment was right 4th MCP septic joint 
status post incision and drainage with mild arthritis.

The veteran presented to the fleet mental health unit in 
August 1995, requesting an evaluation for bipolar disorder.  
He reported a family history of bipolar disorder, which 
included his mother, maternal aunt, and older sister.  The 
examination demonstrated that the veteran was alert, oriented 
X 4 with clear, coherent speech with slightly rapid rate.  
Tone and rhythm were normal.  Speech was goal-directed; there 
was no tangentiality or circumstantiality.  There were no 
gross symptoms of a disturbance of thought or perception.  
Affect was erthymic and broad with anxious features and 
congruent with "nervous" mood.  There were no suicidal 
ideations or hallucinations.  Insight was adequately 
developed with above average intelligence.  Judgment and 
impulses were intact.  A provisional diagnosis of cyclothymic 
disorder was made.

The veteran returned to the mental health clinic in June 
1996, complaining of 'anxiety attacks,' consisting of tunnel 
vision and marked mood swings.  The veteran reported having 
panic attacks for two years, but he had attributed the 
attacks to hypoglycemia.  After evaluation, panic attacks 
with agoraphobia were diagnosed.  Xanax was prescribed.  The 
veteran followed up and reported in December 1997 that he was 
doing well and had no panic attacks.  He had no major stress-
related issues at that time.  He was diagnosed with anxiety 
disorder and Ativan was prescribed.  Paxil was recommended in 
June 1998.  The veteran reported increased diarrhea secondary 
to the Paxil in September 1998.  Paxil was then discontinued 
and Serzone was prescribed.  The veteran underwent a 
retirement physical examination in March 1999.  The 
examination report discloses that the veteran was on Xanax 
and Serzone for panic attacks at that time.  The veteran 
continued to be treated at the mental health clinic on a 
regular basis through June 1999.  

Post-service in February 2000, the veteran underwent a VA 
physical examination.  The pertinent medical history reveals 
that the veteran dropped a generator on his right hand with 
some penetration at the fourth MCP joint.  The accident was 
followed by sepsis with severe illness, and an "obvious" 
septic joint.  There was a prolonged recovery with much 
physical therapy.  The veteran continued to have trouble with 
his hand ever since the accident.  The hand can throb or 
ache; the joint tends to bother the veteran during rainy or 
cold weather and with any type of repetitive motion.  While 
still in service, the veteran resumed his work as a dental 
technician, which bothered him significantly.  Post-service, 
the veteran avoids work requiring repetitive motion.  He was 
working as a cook at the time of the examination and 
sometimes had to knead dough, which he found painful.  When 
he is forced to engage in repetitive motion, the veteran also 
experiences some weakness of grip and hand use, but this is 
not persistent "once he is recovered."  The physical 
examination revealed the following pertinent findings: an 
one-inch scar over the dorsum of the right 4th MCP joint and 
a mild, but definite flattening of the protuberance of that 
joint as contrasted to the left hand, which had a normal 
appearance.  Range of motion of the joint was normal.  He was 
able to make a full, tight fist.  X-rays were taken and 
interpreted to reveal some bone change at the distal 
interphalangeal joint, but the area of old infection was 
intact.

Private medical records reflect that X-rays were taken of the 
right fourth digit in February 2001 at H.R. Medical Center.  
The X-rays were interpreted to show: 1.  No evidence of acute 
osseous or articular abnormality; and 2. Degenerative change 
of the metacarpophalangeal joint.

The veteran also underwent a VA mental examination February 
2000.  The veteran reported that he 'was hoping it was just 
the military.'  The medical history reflected that the 
veteran spent 20 years in the navy and was a dental 
technician.  While in the military, panic disorder with 
agoraphobia was diagnosed and the veteran was treated with 
Xanax.  The veteran reported that his medications have helped 
him with controlling his panic attacks.  Serzone was for 
maintenance and Xanax was for back up.  He reported that he 
continues to have symptoms two to three times a week.  His 
symptoms prior to beginning his medication regimen were 
numbness in his stomach and arms, a feeling that he was 
having a heart attack, a feeling that he was going to die, 
fuzzy vision, some muscle tension, and coldness in his hands 
and feet.  He described the attacks as having a rapid onset 
and coming "out of the blue."  He attempted to stop his 
medication, but when he did, the panic attacks returned and 
'slammed' him.  He stated that he was afraid of 'falling down 
with another attack in the wrong place.'  At the time of the 
examination, the veteran's medications were Serzone, Xanax, 
Zantac, and a Nicotrol inhaler.

The veteran reported being married with four children, 
ranging in age from 7 to 21.  He has two sisters and his 
mother is alive; his father is deceased.  He described 
minimal interaction with them.  At the time of the 
examination, the veteran worked as a cook and had no plans to 
look for other employment because it would be 'too much 
pressure.'  For recreation, the veteran goes fishing with his 
children, rides his motorcycle, and does yard work and 
projects around the home.  He reported that he drinks one to 
six beers a day to help him in reducing feelings of stress.  
He stated that he experienced no problems with this pattern 
of alcohol consumption.  The veteran reported that he stopped 
using tobacco about three weeks before the examination and 
uses no other drugs.  The examination revealed that the 
veteran's immediate, recent, and remote memories are good.  
He was oriented in all spheres.  His speech was normal.  His 
thought process production was spontaneous and abundant.  
Continuity of thought was goal oriented.  Thought content did 
not contain suicidal or homicidal ideation.  He had no 
delusions, ideas of reference, or feelings of unreality.  The 
veteran's abstract ability and concentration were good.  The 
veteran's mood was euthymic and his range of affect was 
broad.  He was alert, responsive, and cooperative.  His 
judgment and insight were both good.  The pertinent diagnoses 
were Axis I: Panic disorder (improved with treatment) and 
Axis V: GAF 65/65.  The examiner found the veteran competent 
for VA purposes.

The veteran underwent a psychiatric consultation for the 
state of Arizona Department of Economic Security, Disability 
Determinations Services in February 2001.  The purpose of the 
examination was to assess the veteran's current level of 
functioning as it relates to his eligibility for SSI 
benefits.  There were no medical records for review.  The 
veteran reported that he is constantly struggling with panic 
attacks.  The medical history indicated that the veteran 
began having panicky feelings in 1995.  The feelings 
progressed to the point where he had to force himself to go 
out of the house.  He sought treatment and eventually Serzone 
and Xanax were prescribed.  The veteran reported that he 
retired from the navy in September 1999, then worked as a 
cook in two different jobs, and has now been unemployed since 
November 2000.  He stated that he quit his cooking job 
because he was unable to handle the stress of working.  The 
veteran does not believe that he is currently able to work 
because, he reports, the stress 'messes me up' and the little 
things can begin to accumulate.  He revealed that he consumes 
one to nine beers on a daily basis to help him sleep.  He 
acknowledged that he was aware that his medication could have 
negative interaction effects with the alcohol, but still does 
it.  He denied any current mental health treatment.  The 
veteran was cooperative and completed all tasks. He appeared 
to be coherent, logical, and oriented to time, place, and 
person.  He demonstrated an open and friendly demeanor.  The 
examiner concluded that the results of the evaluation were a 
good representation of the veteran's current level of 
functioning.

The veteran underwent a Mini-Mental Status Exam, scoring 30 
out of a possible 35 points; his performance on the exam 
indicated evidence of mental control and concentration 
functions likely related to his emotional condition.  Results 
obtained from the social/emotional/personality assessment 
suggested a significant degree of psychopathology.  His 
responses to the questionnaires and inventories yielded the 
following clinical impression: he obtained the profile that 
represents multiple neurotic manifestations, including the 
distress syndrome (nervousness, anxiety, and depression, and 
the neurasthenic syndrome (weakness, fatigue, lack of 
initiative), and a prevailing lack of self-esteem and self-
confidence.  His anxiety is likely typically on a clinical 
basis.  Psychic conflicts can be expected to be represented 
in hypochondriacal tendencies and somatic complaints.  
Persons like the veteran exhibit profiles that indicate that 
they are pessimistic worriers, guilt-ridden, and 
intropunitive; they are generally fearful and obsessively 
preoccupied with personal deficiencies.  To frustration, they 
respond characteristically with self-blame and neurotic-guilt 
feelings.  The veteran's responses during the clinical 
interview
further substantiated these results.

The veteran disclosed that his predominant problem was 
anxiety, for which he receives medication and self-medicates 
with alcohol.  He stated that he still has trouble leaving 
his home.  He indicated some active suicidal ideation but 
stated that he would never commit the act.  His response to 
specific questions regarding hallucinations and delusions 
indicated no evidence of hallucinations or delusional 
thinking.  The veteran described his daily routine as getting 
up at 7 am., having coffee, and taking his son to school, 
then picking him up in the afternoon and preparing something 
for him to eat.  The veteran stated that he watches 
television and talks to his wife and children in the 
evenings, before going to bed at 11 p.m.  When pressed on how 
he filled his day, the veteran responded, 'I don't know.'  He 
denied having any identifiable hobbies or interests and 
participating in any regularly organized social groups, 
clubs, or teams.  In general, he summed up his life as 'a 
waste.'  

The diagnoses were as follows: Axis I: Alcohol dependence; 
panic disorder with agoraphobia (provisional); Axis II: 
personality disorder (NOS)- with dependent features; Axis 
III: no physical complaints; Axis IV: Psychosocial and 
environmental problems: occupational problem- unemployed; 
Axis V: GAF (current) 60.  The examiner concluded that the 
veteran may have a panic disorder, but this was not entirely 
clear to the examiner because of the possibility that the 
veteran may not be adequately treating himself.  The examiner 
found that the veteran's alcohol dependence might be 
significantly interfering with the successful treatment of 
his condition.  The veteran did exhibit impairments, which 
adversely affect his interpersonal and vocational life.  The 
examiner concluded that the veteran is a good candidate for 
services from the state's Department of Vocational 
Rehabilitation.

II. Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.1 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

A review of the record indicates that the veteran has 
maintained full range of motion in the right 4th MCP joint, 
as shown in February 1999 and February 2000.  The record also 
demonstrates that the veteran had changes in the joint and a 
diagnostic assessment of mild arthritis.  In light of these 
findings, the Board finds that the veteran meets the criteria 
for moderate limitation of motion and warrants a 10 percent 
evaluation under Diagnostic Code 5010.  The Board notes that 
during the February 2000 examination, the veteran reported 
some weakness of grip and hand use when he engaged in 
repetitive motion.  He also indicated, however, that this was 
not persistent.  Accordingly, the Board has considered 
functional loss and finds that 10 percent under Diagnostic 
Code 5010 is the functional equivalent of limitation of 
motion due to less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, supra.  

In deciding the veteran's claim for an initial evaluation in 
excess of 10 percent for residuals, right fourth finger 
injury, the Board has considered the Court's determination in 
Fenderson v. West and whether he is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
finds that the evidence supports the conclusion that there 
was no actual variance in the severity of the veteran's 
residuals, right fourth finger injury during the appeal 
period that would sustain a higher rating for any time frame.  
Accordingly, the Board does not find evidence that the 
veteran's disability evaluation should be increased for any 
separate period based on the facts found during the appeal 
period.

During the February 2000 psychiatric examination, the veteran 
reported to the VA examiner that he experiences symptoms of 
his panic disorder two to three times per week.  The 
examining physician noted that the veteran had good 
immediate, recent, and remote memory.  The veteran was 
oriented in all spheres.  His speech was normal.  His 
continuity of thought was goal oriented; his abstract ability 
and concentration were good.  His range of affect was broad.  
His thoughts did not contain suicidal or homicidal ideation, 
nor did he have delusions, ideas of reference, or feelings of 
unreality.  With the exception of the frequency of his 
symptoms of panic attacks, these findings are clearly 
consistent with a 30 percent evaluation.  The veteran 
demonstrates that he generally functions satisfactorily, 
despite his own assessment that he can not handle the stress 
of working.  The Board notes that having panic attacks more 
than once a week is one of the criteria of a 50 percent 
evaluation, however, post-service examination results were 
negative for most of the criteria for a 50 percent 
evaluation, such as, flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; abstract thinking; and 
disturbances of motivation and mood.

The results of the state's February 2001 examination were 
likewise consistent with a 30 percent evaluation.  Although 
the state's examiner concluded that there was evidence of 
mental control and concentration functions likely related to 
the veteran's emotional condition, the examiner did not 
indicate any marked impairment of thought.  Rather, he found 
the veteran to be coherent, logical, and oriented to time, 
place, and person.  Evidence of hallucinations and delusional 
thinking was also absent.  Although some active suicidal 
ideation was identified, the veteran indicated that he would 
never act on those ideas.  The Board further notes that the 
state's examiner concluded that the veteran was a "good 
candidate" for vocational rehabilitation.

The VA examiner indicated a GAF of 65; the examiner for the 
state in February 2001 indicated a GAF of 60.  A GAF score of 
55 to 60 is for "moderate difficulty in social, 
occupational, or school functioning."  Diagnostic and 
Statistical Manual for Mental Disorders, 32 4th ed. (1994), 
as cited in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).   
A GAF score of 61 to 70 is for "some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational or school functioning (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well."  Diagnostic and Statistical Manual 
for Mental Disorders, 32 4th ed. (1994).  The Board finds 
that these assessments further support the conclusion that an 
increased rating is not warranted. 

There is no question as to which of two evaluations shall be 
applied.  The provisions of 38 C.F.R. § 4.7, therefore, are 
not for application.  As the preponderance of the evidence is 
against the veteran's claim of entitlement to an initial 
evaluation for panic disorder in excess of 30 percent, the 
benefit of the doubt doctrine is not for application, and the 
veteran's claim must be denied.  The Board notes that the 
veteran's panic disorder has not varied significantly over 
the appeal period.  Therefore, the Board finds that staging 
is not for application.  

Finally, the Board has considered the fact that the veteran 
reportedly was not employed at the time of the February 2001 
evaluation.  The actual findings by both the VA and the state 
evaluators do not indicate that the veteran's unemployment 
indicated that he was precluded from obtaining or retaining 
employment due to his service-connected disabilities.  These 
findings fall far short of a demonstration that the actual 
symptoms due to service connected disabilities were of such 
severity as to preclude the veteran from gainful employment.  
The Board concludes that the actual findings on examination 
are entitled to far more probative weight that the veteran's 
self-assessment that a service connected disability or 
disabilities would prevent him from obtaining or retaining a 
gainful civilian occupation. 

There has been a significant change in the law during the 
pendency of this appeal. The Veterans Claims Assistance Act 
of 2000 (hereafter the VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law revises the 
former § 5107(a) of title 38 United States Code to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2001)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

Following a detailed review of the claims folder, the Board 
finds that the RO has fulfilled or surpassed the requirements 
of the VCAA in this matter. The Board concludes that the RO 
has either complied with, or gone beyond the provisions of 
the VCAA.  There is no indication of outstanding Federal 
Government records or other records that have been identified 
by the claimant.  In addition, the RO has obtained all 
pertinent records from VA and private medical care providers.

The RO has provided the veteran with two VA examinations.  
There is no indication that there is any evidence that could 
substantiate his claims that has not been obtained.  
Accordingly, while the RO has not sent notice describing how 
the tasks of developing the record are allocated, it has gone 
beyond this requirement by actually obtaining all the 
evidence.  In light of all of these considerations, the Board 
finds that it is not prejudicial to the veteran to proceed to 
adjudicate the claim on the current record.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).



ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for a panic disorder is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for residuals, right fourth finger injury, is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 


